Case 18-12921        Doc 31     Filed 12/10/18     Entered 12/10/18 12:34:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12921
         Edward A Pilar, IV

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12921       Doc 31        Filed 12/10/18    Entered 12/10/18 12:34:16                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $1,320.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                      $1,320.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,184.76
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                         $75.24
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,260.00

 Attorney fees paid and disclosed by debtor:                 $300.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim           Claim         Principal      Int.
 Name                                 Class   Scheduled      Asserted        Allowed          Paid         Paid
 FREEDOM MORTGAGE CORP            Secured             0.00           NA                NA           0.00       0.00
 FREEDOM MORTGAGE CORP            Secured        8,795.49            NA                NA           0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE      Priority            0.00           NA                NA           0.00       0.00
 MICHELLE SAGERT                  Priority       4,000.00            NA                NA           0.00       0.00
 BANK OF MISSOURI                 Unsecured         333.00           NA                NA           0.00       0.00
 BARCLAYS BANK                    Unsecured         983.00           NA                NA           0.00       0.00
 CAPITAL ONE                      Unsecured      1,527.00            NA                NA           0.00       0.00
 CHASE                            Unsecured      1,836.00            NA                NA           0.00       0.00
 CHASE                            Unsecured         592.00           NA                NA           0.00       0.00
 COMED                            Unsecured         400.00           NA                NA           0.00       0.00
 CONSUMER COOP CU                 Unsecured         512.00           NA                NA           0.00       0.00
 SPEEDYCASH.COM                   Unsecured         831.00           NA                NA           0.00       0.00
 VERIZON WIRELESS                 Unsecured         749.00           NA                NA           0.00       0.00
 VIREO EMERG PHYS                 Unsecured         891.00           NA                NA           0.00       0.00
 VISTA MED CENTER                 Unsecured         647.00           NA                NA           0.00       0.00
 VANESSA PILAR SANTIAGO           Priority       4,000.00            NA                NA           0.00       0.00
 WELLS FARGO FINANCIAL BANK       Secured           150.00           NA                NA          60.00       0.00
 WISCONSIN BUREAU OF CHILD SUPP   Priority            0.00           NA                NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12921        Doc 31      Filed 12/10/18     Entered 12/10/18 12:34:16              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00              $0.00
       All Other Secured                                       $0.00            $60.00              $0.00
 TOTAL SECURED:                                                $0.00            $60.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,260.00
         Disbursements to Creditors                                $60.00

 TOTAL DISBURSEMENTS :                                                                       $1,320.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
